Oldham, J. This was a suit brought before a Justice of the Peace of Crawford county for use and occupation. Upon the trial the Justice rendered judgment in favor of the plaintiffs, and the defendant appealed to the Circuit Court. Upon the case coming into the Circuit Court the appellant appeared and moved the court to quash the proceedings before the Justice of the Peace for want of jurisdiction, the appellees admitting upon the record “that this suit was brought on account for the use and occupation of a certain tract of land so specified in their account, and that no express agreement or contract was ever made or entered into by or between the said parties relative to the rent or use and occupation of said land.” The court sustained the motion because the Justice had no jurisdiction of the subject matter in controversy. It is not essential to the jurisdiction of the Justice of the Peace, that 'there should be an ccexpress agreement or contract,.” The action will lie upon an implied, as well as express agreement. The jurisdiction of Justices of tire Peace in actions for use and oc-cupatioh was discussed in Beebe v. Fitzgerald et al., 2 Eng. Rep. 305, in which it was held that they had no jurisdiction in such cases where the title to the land came in question. We see nothing upon the record in this case which excludes it from the Justice’s jurisdiction. Judgment reversed.